          Case 1:97-cr-00672-ERK Document 538 Filed 01/27/21 Page 1 of 1 PageID #: 354
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                             __________ District of __________


                              USA                              )
                             Plaintiff                         )
                                v.                             )      Case No. 97 CR 672; 16 CV 3293 (EDNY)
                   Gurmeet Singh Dhinsa                        )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Gurmeet Singh Dhinsa                                                                                          .


Date:          01/27/2021                                                                        /s/
                                                                                         Attorney’s signature


                                                                                      Marc Fernich (MF9819)
                                                                                     Printed name and bar number
                                                                                         800 Third Ave.
                                                                                             Fl 20
                                                                                       New York, NY 10022

                                                                                               Address

                                                                                       maf@fernichlaw.com
                                                                                            E-mail address

                                                                                          (212) 446-2346
                                                                                          Telephone number

                                                                                          (212) 459-2299
                                                                                             FAX number
